       Case 4:15-cr-00038-JM Document 898 Filed 01/15/19 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
United States of America                                                          Plaintiff

v.                                  Case No.: 4:15−cr−00038−JM

Christopher Grant Watson                                                       Defendant




                                NOTICE OF HEARING


      PLEASE take notice that a Sentencing has been set in this case for March 6, 2019, at
10:00 AM before Judge James M. Moody Jr. in Little Rock Courtroom # 4A in the
Richard Sheppard Arnold United States Courthouse located at 600 West Capitol Avenue,
Little Rock, Arkansas.
      A writ must be prepared and submitted to the United States Marshal in order to
transport defendant to the proceeding.


DATE: January 15, 2019                           AT THE DIRECTION OF THE COURT
                                                    JAMES W. McCORMACK, CLERK


                                                      By: Kacie O. Glenn, Deputy Clerk




Electronic copy provided to:
U.S. Marshals Service, Eastern District of Arkansas
U.S. Probation Office, Eastern District of Arkansas
Court Security Office, Eastern District of Arkansas
